FILED
                              NOT FOR PUBLICATION                           MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HENDARSIN JAHJA; THIO PIE                        No. 12-70439
TJIAUW,
                                                 Agency Nos.         A099-713-142
               Petitioners,                                          A099-713-143

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Hendarsin Jahja and Thio Pie Tjiauw, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

         In their opening brief, petitioners fail to address, and therefore have waived,

any challenge to the BIA’s order denying their motion to reconsider. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013). Moreover, the BIA

did not abuse its discretion in denying petitioners’ motion to reconsider where the

motion failed to identify any error of fact or law in the BIA’s prior decision

dismissing petitioners’ appeal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v.

INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

         We lack jurisdiction to review any challenge to the BIA’s prior order

dismissing petitioners’ appeal because the petition for review is not timely as to

that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                    12-70439